1

2

3

4

5

6

7
                            UNITED STATES DISTRICT COURT FOR THE
8
                              WESTERN DISTRICT OF WASHINGTON
9
     TONI J. HADDANUFF,
10                                                      Case No. 2:18-cv-01775-RSM-DWC
                        Plaintiff,
11                                                      ORDER FOR EAJA FEES, EXPENSES AND
                            v.                          COSTS
12

13   COMMISSIONER, SOCIAL SECURITY
     ADMINISTRATION
14
                       Defendant.
15
            Having considered all of the evidence in this matter, and both parties’ positions, it is
16
     hereby ORDERED that attorney fees in the total amount of $11,262.38 expenses in the amount
17

18   of $20.04 (for postage) and costs of $5.00 pursuant to the Equal Access to Justice Act, 28

19   U.S.C. § 2412(d) and §1920, shall be awarded to Plaintiff.

20          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses,
21   and costs are not subject to any offset allowed under the Department of the Treasury’s Offset
22
     Program pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), then any check for EAJA fees,
23
     expenses, and costs shall be made payable to Plaintiff’s attorney, Nancy J. Meserow, based
24
     upon Plaintiff’s assignment of these amounts to Plaintiff’s attorney; and mailed to her office:
25

                                                                    Law Office of Nancy J.Meserow
                                                                    7540 S.W. 51st Ave.
     ORDER FOR EAJA FEES, COSTS AND EXPENSES                        Portland,OR 97219
     3:19-CV – 05001-RSM-DWC                                        (503) 560-6788
1           Law Office of Nancy J.Meserow
            7540 S.W. 51st Ave.
2           Portland, OR
            97219
3

4           Whether the check is made payable to Plaintiff, or to her attorney, Nancy J. Meserow, the

5    check shall be mailed to Attorney Meserow at the address as indicated supra.

6

7

8

9
     IT IS SO ORDERED.
10
     Dated this 3 day of December 2019.
11

12

13                                               A
                                                 RICARDO S. MARTINEZ
14                                               CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18
     Submitted by: Nancy J. Meserow, WSBA 54173
19
                  /s/ Nancy J. Meserow
20                Nancy J. Meserow,
                  Attorney for Plaintiff
21

22

23

24

25

                                                                  Law Office of Nancy J.Meserow
                                                                  7540 S.W. 51st Ave.
     ORDER FOR EAJA FEES, COSTS AND EXPENSES                      Portland,OR 97219
     3:19-CV – 05001-RSM-DWC                                      (503) 560-6788
